UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 20, 2011 IMAGING3, INC. (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation) 000-50099 95-4451059 (Commission File Number) (I.R.S. Employer Identification No.) 3200 W. Valhalla Dr., Burbank, California 91505 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (818) 260-0930 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) o Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) TABLE OF CONTENTS SECTION 5.
